STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                 UNPUBLISHED
                                                                 November 17, 2015
              Plaintiff-Appellee,

v                                                                No. 321816
                                                                 Wayne Circuit Court
DARNELL DESHAUN WILSON,                                          LC No. 13-003780-FC

              Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

              Plaintiff-Appellee,

v                                                                No. 322074
                                                                 Wayne Circuit Court
RONALD PARKER WILSON,                                            LC No. 13-003780-FC

              Defendant-Appellant.


Before: SHAPIRO, P.J., and O’CONNELL and GLEICHER, JJ.

PER CURIAM.

       Defendants are brothers who were charged with three counts of assault with intent to
murder, MCL 750.83, and one count each of possession of a firearm during the commission of a
felony (felony-firearm), MCL 750.227b, for shooting Demar Floyd and Nikinia Talley, and
aiming a weapon at Marcellis Martin. Defendants pleaded self-defense, with Darnell Wilson
claiming he brought a shotgun with him for protection when he drove to the rescue of his
brother, Ronald Wilson, who had been violently assaulted. Ronald asserted that he took the
shotgun out of Darnell’s car and began shooting because the victims were threatening him. The
jury accepted this defense to some degree, convicting Ronald of only two counts of the lesser
included offense of assault with intent to do great bodily harm less than murder, MCL 750.84,
and acquitting Darnell of all assault charges, but convicting both of felony-firearm.

        Darnell raises a single claim of ineffective assistance of counsel based on an alleged
instructional error, which lacks merit. Ronald challenges the sufficiency and weight of the
evidence supporting his convictions, which also warrants no relief. However, Ronald has

                                             -1-
established grounds to remand for a Crosby1 hearing based on our Supreme Court’s recent
pronouncement regarding the scoring of the sentencing guidelines in People v Lockridge, ___
Mich ___; ___ NW2d ___ (Docket No. 149073, decided July 29, 2015), and the court’s
erroneous scoring of offense variable (OV) 14. Accordingly, we affirm both defendants’
convictions in these consolidated appeals, but vacate Ronald’s assault sentences and remand for
further sentencing proceedings consistent with this opinion.

                                       I. BACKGROUND

        On the evening of March 23, 2013, a group of friends, including defendant Ronald
Wilson, hired a “party bus” to celebrate Demar Floyd’s birthday. After several hours of drinking
and revelry, the bus returned the group to Floyd’s home in the early morning hours of March 24.
The parties disagree regarding the events that followed. Floyd and his wife Deandra, Nikinia
Talley, and Marcellis Martin testified that Ronald engaged in two separate fistfights with other
party guests. They claimed that Ronald also became belligerent when the group travelled to a
restaurant for breakfast, causing them to be ejected. Ronald testified that a group of six to seven
people twice beat him to the point of unconsciousness. He admitted having a verbal altercation
with Martin at the restaurant, however.

        It is undisputed that following his fights, Ronald telephoned his brother Darnell to ask for
assistance. Darnell testified that he could hear threatening voices in the background and he
feared for Ronald’s safety. As a result, Darnell placed his shotgun in the backseat for protection
before he drove to pick up Ronald. At trial, Ronald and Darnell testified that Ronald reached
inside the car and took the shotgun upon Darnell’s arrival. Some of the witnesses claimed that
Darnell handed Ronald the gun. Regardless, Ronald fired several shots, striking Talley in the
right shoulder and Floyd in the abdomen. Investigating officers found six spent shotgun shells in
the street.

        II. DARNELL WILSON’S APPEAL-INEFFECTIVE ASSISTANCE OF COUNSEL

        In Docket No. 321816, Darnell asserts that his trial counsel should have requested a jury
instruction regarding the Detroit Police Department’s failure to record his statement.
Specifically, officers arrested defendants on April 1, 2013. Three days earlier, a new law took
effect—MCL 763.8. According to MCL 763.8(2),

         A law enforcement official interrogating an individual in custodial detention
         regarding the individual’s involvement in the commission of a major felony shall
         make a time-stamped, audiovisual recording of the entire interrogation. A major
         felony recording shall include the law enforcement official’s notification to the
         individual of the individual’s Miranda rights.




1
    United States v Crosby, 397 F3d 103 (CA 2, 2005).


                                                -2-
Darnell complains that the officer who interrogated him following his arrest violated this
provision by failing to record the interaction. The remedy for this violation was a special jury
instruction, Darnell continues, pursuant to MCL 763.9:

         Any failure to record a statement as required under [MCL 763.8] or to preserve a
         recorded statement does not prevent any law enforcement official present during
         the taking of the statement from testifying in court as to the circumstances and
         content of the individual’s statement if the court determines that the statement is
         otherwise admissible. However, unless the individual objected to having the
         interrogation recorded and that objection was properly documented under [MCL
         763.8(3)], the jury shall be instructed that it is the law of this state to record
         statements of an individual in custodial detention who is under interrogation for a
         major felony and that the jury may consider the absence of a recording in
         evaluating the evidence relating to the individual’s statement.

Counsel was ineffective for failing to request this instruction in Darnell’s estimation because the
content of his statement to the police was hotly contested at trial.

       Darnell failed to preserve his challenge by filing a motion for a new trial or a Ginther2
hearing in the lower court. People v Petri, 279 Mich. App. 407, 410; 760 NW2d 882 (2008). Our
review is therefore limited to plain error apparent on the existing record. Id.

                 “ ‘[T]he right to counsel is the right to the effective assistance of
         counsel.’ ” United States v Cronic, 466 U.S. 648, 654; 104 S. Ct. 2039; 80 L. Ed. 2d
657 (1984), quoting McMann v Richardson, 397 U.S. 759, 771 n 14; 90 S. Ct. 1441;
         25 L. Ed. 2d 763 (1970). An ineffective assistance claim includes two
         components: “First, the defendant must show that counsel’s performance was
         deficient. . . . Second, the defendant must show that the deficient performance
         prejudiced the defense.” Strickland v Washington, 466 U.S. 668, 687; 104 S. Ct.
2052; 80 L. Ed. 2d 674 (1984). To establish the deficiency component, a defendant
         must show that counsel’s performance fell below “an objective standard of
         reasonableness” under “prevailing professional norms.” People v Solmonson, 261
Mich. App. 657, 663; 683 NW2d 761 (2004). With respect to the prejudice aspect,
         the defendant must demonstrate a reasonable probability that but for counsel’s
         errors, the result of the proceedings would have been different. Id. at 663-664.
         The defendant also must overcome the strong presumptions that “counsel’s
         conduct [fell] within the wide range of reasonable professional assistance” and
         that counsel’s actions were sound trial strategy. Strickland, 466 U.S. at 689.
         [People v Galloway, 307 Mich. App. 151, 157-158; 858 NW2d 520 (2014).]

       Darnell’s claim must fail because other statutory provisions enacted along with MCL
763.8 and MCL 763.9 essentially granted law enforcement agencies a grace period to begin
recording suspect interviews. MCL 763.10 states that the recording requirement is “a directive


2
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                                 -3-
to departments and law enforcement officials and not a right conferred on an individual who is
interrogated.” MCL 763.11(1) then grants the “commission on law enforcement standards” 120
days after the statutes’ effective date to “conduct an assessment of the initial cost necessary for
law enforcement agencies to purchase audiovisual recording equipment.” Law enforcement
agencies were permitted 120 days after receiving their funding before compliance would be
required. MCL 763.11(3). And the Legislature granted an additional 60 days to begin
procedures in compliance with the act:

       [A] law enforcement agency shall comply with the provisions of the amendatory
       act that added this subsection within 60 days after the date the commission adopts
       the standards for audiovisual recording equipment required by this section if the
       law enforcement agency has audiovisual recording equipment that complies with
       those standards on that date, or within 60 days after the date the law enforcement
       agency subsequently obtains audiovisual recording equipment that complies with
       the adopted standards. [MCL 763.11(4).]

        Although Darnell is correct that the cited statutory scheme became effective before his
arrest and interrogation on April 1, 2013, he fails to recognize the prospective nature of the
imposed requirements and the time frame delineated in MCL 763.11 for police departments to
attain compliance. See People v Conyer, 281 Mich. App. 526, 529; 762 NW2d 198 (2008) (“[A]
statute is presumed to operate prospectively unless [a] contrary intent is clearly manifested.”).
Darnell provides no evidence to suggest that the commission had enacted its standards for
audiovisual equipment and funded the Detroit Police Department’s need for such equipment, or
that the police department had actually installed the code-compliant equipment in the three-day
gap. Accordingly, there was no reasonable basis for defense counsel to argue that the police
were required to comply with MCL 763.8 and therefore to request an instruction consistent with
MCL 763.9. And “[i]t is well established that defense counsel is not ineffective for failing to
pursue a futile motion.” People v Brown, 279 Mich. App. 116, 142; 755 NW2d 664 (2008).
Accordingly, Darnell is not entitled to relief.

                              III. RONALD WILSON’S APPEAL

       In Docket No. 322074, Ronald contends that his convictions were based on insufficient
evidence and were against the great weight of the evidence in light of his claim of self-defense.
He further asserts that the circuit court erred in finding that he was a leader in a multiple-
offender situation and thereby scoring OV 14 at 10 points.

                     A. EVIDENTIARY SUPPORT FOR CONVICTIONS

      We review de novo challenges to the sufficiency of the evidence. People v Hawkins, 245
Mich. App. 439, 457; 628 NW2d 105 (2001).

       [W]hen determining whether sufficient evidence has been presented to sustain a
       conviction, a court must view the evidence in a light most favorable to the
       prosecution and determine whether any rational trier of fact could have found that
       the essential elements of the crime were proven beyond a reasonable doubt.



                                                -4-
       [People v Wolfe, 440 Mich. 508, 515; 489 NW2d 748 (1992), mod 441 Mich. 1201
       (1992).]

        Although no special action is needed to preserve a challenge to the sufficiency of the
evidence, Hawkins, 245 Mich. App. at 457, a defendant must make a timely motion for a new trial
to preserve a claim that a verdict is contrary to the great weight of the evidence. MCR
2.611(A)(1)(e). Ronald failed to raise this issue until his motion to remand filed in this Court.
As this Court denied that motion3 and no hearing was conducted, our review is limited to plain
error affecting Ronald’s substantial rights. See People v Lopez, 305 Mich. App. 686, 695; 854
NW2d 205 (2014). As a general rule, however:

               The test to determine whether a verdict is against the great weight of the
       evidence is whether the evidence preponderates so heavily against the verdict that
       it would be a miscarriage of justice to allow the verdict to stand. Generally, a
       verdict may be vacated only when the evidence does not reasonably support it and
       it was more likely the result of causes outside the record, such as passion,
       prejudice, sympathy, or some other extraneous influence. Conflicting testimony,
       even when impeached to some extent, is an insufficient ground for granting a new
       trial. Further, the resolution of credibility questions is within the exclusive
       province of the jury. [People v Lacalamita, 286 Mich. App. 467, 469-470; 780
       NW2d 311 (2009) (quotation marks and citations omitted).]

        To support Ronald’s convictions for the two counts of assault with intent to do great
bodily harm less than murder, the prosecution had to establish beyond a reasonable doubt: “(1)
an attempt or threat with force or violence to do corporal harm to another (an assault), and (2) an
intent to do great bodily harm less than murder.” People v Stevens, 306 Mich. App. 620, 628; 858
NW2d 98 (2014). To establish felony-firearm, the prosecution had to establish that Ronald
possessed a firearm at the same time. See People v Avant, 235 Mich. App. 499, 505; 597 NW2d
864 (1999).

        Ronald admits that he possessed a firearm and that he shot it toward the victims. He
asserts, however, that he took this action in self-defense.

       AWIGBH is a specific intent crime. The intent to do great bodily harm less than
       murder is an intent to do serious injury of an aggravated nature. If a defendant
       has such intent, the fact that he was provoked or that he acted in the heat of
       passion is irrelevant to a conviction. Because of the difficulty in proving an
       actor’s intent, only minimal circumstantial evidence is necessary to show that a
       defendant had the requisite intent. Intent to cause serious harm can be inferred
       from the defendant’s actions, including the use of a dangerous weapon or the
       making of threats. Although actual injury to the victim is not an element of the
       crime injuries suffered by the victim may also be indicative of a defendant’s


3
 People v Wilson, unpublished order of the Court of Appeals, entered April 29, 2015 (Docket
No. 322074).


                                                -5-
       intent[.] [Stevens, 306 Mich. App. at 628-629 (quotation marks and citations
       omitted).]

        “Once a defendant raises the issue of self-defense and ‘satisfies the initial burden of
producing some evidence from which a jury could conclude that the elements necessary to
establish a prima facie defense of self-defense exist,’ the prosecution must ‘exclude the
possibility’ of self-defense beyond a reasonable doubt.” Id. at 630, quoting People v Dupree,
486 Mich. 693, 709-710; 788 NW2d 399 (2010). In accordance with MCL 780.972(1):

       An individual who has not or is not engaged in the commission of a crime at the
       time he or she uses deadly force may use deadly force against another individual
       anywhere he or she has the legal right to be with no duty to retreat if . . . .

       (a) The individual honestly and reasonably believes that the use of deadly force is
       necessary to prevent the imminent death of or imminent great bodily harm to
       himself or herself or to another individual.

         Here, there was conflicting evidence whether Ronald acted in self-defense such that the
specific intent to commit assault with intent to do great bodily harm could be negated. The
Floyds, Talley, and Martin testified that hard feelings arose on the party bus when Ronald
grabbed Talley’s inner thigh without her consent. Another party goer had to intervene to protect
Talley. Once the group had returned to the Floyds’ home, these witnesses testified that Ronald
engaged in two fistfights, each a one-on-one battle with another party guest. The victims denied
that they were involved in those fights and claimed to have assisted Ronald afterward. These
witnesses further indicated that the group travelled to a restaurant after the fights and that Ronald
acted aggressively toward their waitress, causing them to be ejected. Ronald drove back to the
Floyds’ neighborhood with Talley and became so hostile that she asked him to leave her car.
Ronald rode the rest of the way with the Floyds. When the group returned to the neighborhood,
Ronald telephoned his brother. The witnesses claimed that Ronald was angry during the
conversation and complained to his brother about the treatment he received at the hands of his
friends. Talley explained that when Darnell drove up, she was frightened and therefore grabbed
a baseball bat for protection. The witnesses heard Darnell query “Who did this to you?” and
“What do you want to do?” before handing Ronald the shotgun. The prosecution witnesses
asserted that no one tried to block Ronald’s retreat in Darnell’s vehicle and he could have simply
left the scene.

        Ronald, on the other hand, denied that he touched Talley on the party bus. He described
a different timeline of events than the prosecution witnesses. Ronald claimed that the party went
to breakfast before he was attacked. He acknowledged, however, that he had a disagreement
with the others at the restaurant. The hostility that led to his assault by a mob of six to seven
people therefore stemmed from the restaurant incident, Ronald implied. The men beat Ronald
until he lost consciousness. When Ronald awoke, another group of men, including Floyd,
assaulted him again, this time using objects to beat him into unconsciousness. Ronald claimed
that he was covered in cuts, bruises and blood when he again revived. He tried to escape to a
neighbor’s house, but when no one answered the door, he telephoned Darnell for help. When
Darnell arrived, Ronald alleged that Floyd was standing near him and Ronald felt threatened. As
a result, he grabbed the shotgun in Darnell’s backseat and fired in self-defense.

                                                -6-
       Darnell corroborated Ronald’s version of events. He asserted that when Ronald
telephoned him, he heard angry voices and swearing in the background, leaving him with the
impression that Ronald was in danger. Darnell therefore brought his shotgun for protection
when he drove to pick up Ronald. When he pulled up, Darnell observed individuals yelling and
pointing at Ronald. He also saw that Ronald was badly injured and limping. Darnell admitted
that he pulled his vehicle between Ronald and the others as a shield. When he questioned
Ronald about the events leading to his injuries, Ronald accused “all of them” of attacking him,
and showed that his pockets were empty, implying that he was robbed. Darnell described Floyd
as taking a fighting stance at that point and that Talley ran out of the house screaming and
swinging a baseball bat and nearly struck him. It was only at that point, according to Darnell,
that Ronald took the shotgun from the backseat and began firing.

        From this evidence the jury could have concluded that Ronald acted in self-defense. The
jury also could have determined that Darnell was obliged to safely retreat to Ronald’s car and
that his failure to do so negated his self-defense claim. Or the jury could have discerned from
the evidence that the victims were not threatening Ronald and he had no need to resort to any
type of violence. Although there were some discrepancies in the testimony adduced at trial,
credibility determinations are within the sole purview of the jury. See People v Kanaan, 278
Mich. App. 594, 619; 751 NW2d 57 (2008). It is well-established that “[t]his Court will not
interfere with the trier of fact’s role of determining the weight of the evidence or the credibility
of witnesses.” Id. The jury resolved the credibility contest in this case and we may not interfere
to award Ronald a new trial.

                                B. SENTENCING GUIDELINES

       Ronald also challenges the circuit court’s decision to score OV 14 at 10 points upon the
prosecutor’s request at the sentencing hearing. MCL 777.44 governs the scoring of OV 14 as
follows:

       (1) [OV] 14 is the offender’s role. Score [OV] 14 by determining which of the
       following apply and by assigning the number of points attributable to the one that
       has the highest number of points:

          (a) The offender was a leader in a multiple offender situation.......... 10 points

          (b) The offender was not a leader in a multiple offender situation........ 0 points

       (2) All of the following apply to scoring [OV] 14:

          (a) The entire criminal transaction should be considered when scoring this
       variable.

          (b) If 3 or more offenders were involved, more than 1 offender may be
       determined to have been a leader.

Ronald contends that the facts do not support the score and that following Lockridge, the court
could not rely upon facts that were not found by the jury in assessing this score.


                                                -7-
        In Lockridge, the Supreme Court held: “we conclude that although the guidelines can no
longer be mandatory, they remain a highly relevant consideration in a trial court’s exercise of
sentencing discretion. Thus, we hold that trial courts ‘must consult those Guidelines and take
them into account when sentencing.’ ” Lockridge, slip op at 28, quoting United States v Booker,
543 U.S. 220, 264; 125 S. Ct. 738; 160 L. Ed. 2d 621 (2005). In doing so, the sentencing court must
assess the highest possible points for each applicable OV “whether using judge-found facts or
not.” Id. at 29 n 28. The effect of Lockridge is to make the sentencing guidelines advisory only.
Id. at 28. Accordingly, once the guidelines are correctly scored using the highest number of
points allowable for each variable, the court then has discretion to impose a sentence within the
range or without.

        In Lockridge, the Supreme Court determined that a defendant’s challenge is unpreserved
if he does not raise an objection to the scoring of his OVs in the trial court based on Apprendi v
New Jersey, 530 U.S. 466; 120 S. Ct. 2348; 147 L. Ed. 2d 435 (2000), and Alleyne v United States,
570 US __; 133 S. Ct. 2151; 186 L. Ed. 2d 314 (2013). Lockridge, slip op at 30. Ronald did not
raise any such challenge below and our review is therefore limited to plain error affecting his
substantial rights. People v Carines, 460 Mich. 750, 763; 597 NW2d 130 (1999). The Supreme
Court continued in Lockridge, slip op at 32, by describing how plain error may be established in
future cases:

               First, we consider cases in which (1) facts admitted by the defendant and
       (2) facts found by the jury were sufficient to assess the minimum number of OV
       points necessary for the defendant’s score to fall in the cell of the sentencing grid
       under which he or she was sentenced. In those cases, because the defendant
       suffered no prejudice from any error, there is no plain error and no further inquiry
       is required.

              Second, we consider the converse: cases in which facts admitted by a
       defendant or found by the jury verdict were insufficient to assess the minimum
       number of OV points necessary for the defendant’s score to fall in the cell of the
       sentencing grid under which he or she was sentenced. In those cases, it is clear
       from our previous analysis that an unconstitutional constraint actually impaired
       the defendant’s Sixth Amendment right. The question then turns to which of
       these defendants is entitled to relief, i.e. which can show plain error.

               We conclude that all defendants (1) who can demonstrate that their
       guidelines minimum sentence range was actually constrained by the violation of
       the Sixth Amendment and (2) whose sentences were not subject to an upward
       departure can establish a threshold showing of the potential for plain error
       sufficient to warrant a remand to the trial court for further inquiry. We reach this
       conclusion in part on the basis of our agreement with the following analysis from
       [Crosby, 397 F3d at 117-118]:

               Some might suppose that the only choice for an appellate court in a
          case presenting a procedural error in imposing a sentence is between
          disregarding the error and requiring a new sentencing. However, the choice
          is not so limited. . . . . Bearing in mind the several considerations outlined

                                               -8-
          above that shape the context in which a disposition decision is to be made,
          we conclude that the “further sentencing proceedings” generally appropriate
          for pre-Booker . . . sentences pending on direct review will be a remand to
          the district court, not for the purpose of a required resentencing, but only for
          the more limited purpose of permitting the sentencing judge to determine
          whether to resentence, now fully informed of the new sentencing regime,
          and if so, to resentence. . . .

              A remand for determination of whether to resentence is appropriate in
          order to undertake a proper application of the plain error and harmless error
          doctrines. Without knowing whether a sentencing judge would have
          imposed a materially different sentence, . . . an appellate court will normally
          be unable to assess the significance of any error that might have been
          made. . . .

                 Obviously, any of the errors in the procedure for selecting the original
          sentence discussed in this opinion would be harmless, and not prejudicial
          under plain error analysis, if the judge decides on remand, in full
          compliance with now applicable requirements, that under the post-Booker
          . . . regime the sentence would have been essentially the same as originally
          imposed. Conversely, a district judge’s decision that the original sentence
          would have differed in a nontrivial manner from that imposed will
          demonstrate that the error in imposing the original sentence was harmful
          and satisfies plain error analysis.

              In short, a sentence imposed under a mistaken perception of the
          requirements of law will satisfy plain error analysis if the sentence imposed
          under a correct understanding would have been materially different. . . .

       Thus, in accordance with this analysis, in cases in which a defendant’s minimum
       sentence was established by application of the sentencing guidelines in a manner
       that violated the Sixth Amendment, the case should be remanded to the trial court
       to determine whether that court would have imposed a materially different
       sentence but for the constitutional error. If the trial court determines that the
       answer to that question is yes, the court shall order resentencing. Id. at 118.
       [Lockridge, slip op at 32-34 (emphasis in original, some alterations in original).]

        Absent the scoring of OV 14, Ronald’s total OV Level would be reduced from IV to III.
And the facts necessary to support the score were certainly found by the judge, not the jury.
Neither Ronald’s assault nor his felony-firearm convictions included an element of leadership in
a multiple-offender situation. Accordingly, whether the circuit court violated Ronald’s Sixth
Amendment rights by scoring OV 14 based on judge-found facts, or instead erred in finding the
facts necessary to score OV 14 in the first place, Ronald is entitled to a hearing for the court to
reconsider its sentencing decision. Id. at 32-33.

       We now review the factual support for the lower court’s finding in this regard. Nothing
in Lockridge alters the legal requirement that a judge’s factual findings at a sentencing hearing

                                                -9-
be supported by a preponderance of the evidence. See People v Stokes, ___ Mich App ___; ___
NW2d ___ (Docket No. 321303, issued September 8, 2015), slip op at 6, citing People v Hardy,
494 Mich. 430, 438; 835 NW2d 340 (2013). We review the court’s factual determinations for
clear error. Hardy, 494 Mich. at 438.

        The events at issue undoubtedly amounted to a multiple-offender situation. Ronald and
Darnell, acting together, were squared off against the victims. See People v Jones, 299 Mich
App 284, 287; 829 NW2d 350 (2013), vacated on other grounds 494 Mich. 880 (2013) (“[T]he
plain meaning of ‘multiple offender situation’ as used in OV 14 is a situation consisting of more
than one person violating the law while part of a group.”). The question remains whether Ronald
could be considered the “leader” in this situation. To the extent that this determination requires
us to consider the lower court’s interpretation and application of MCL 777.44, our review is de
novo. Id.

         For purposes of OV 14, “a ‘leader’ is defined in relevant part as ‘a person or thing that
leads’ or ‘a guiding or directing head, as of an army or political group.’ To ‘lead’ is defined in
relevant part as, in general, guiding, preceding, showing the way, directing, or conducting.”
People v Rhodes, 305 Mich. App. 85, 90; 849 NW2d 417 (2014). We agree with Ronald that
there is no evidence that he acted as a leader under the circumstances. Darnell made the decision
to bring a shotgun to the scene without instruction from or consultation with his brother. There
is conflicting testimony regarding how the weapon found its way into Ronald’s hands. The
prosecution witnesses testified that Darnell handed Ronald the weapon. Darnell and Ronald
testified that Ronald took the weapon from the backseat. No prosecution witness heard Ronald
ask for the weapon or order Darnell to hand it to him. There simply is no evidence that Ronald
directed Darnell to engage in any particular action other than to request to be picked up. At best,
the evidence suggests a concert of action between the brothers. Although Ronald’s actions were
more aggressive, this does not necessarily translate into evidence that he acted as the leader.

       The rescoring of OV 14 to zero will alter the guidelines range. Ronald’s total PRV score
was 15 points. With the alteration of Ronald’s OV 14 score, his total OV score would be
reduced from 75 to 65 points. While the original advisory sentencing range was 29 to 57
months, the scoring change results in an advisory range of 19 to 38 months. Accordingly, during
resentencing, the court must not score OV 14 and then determine Ronald’s appropriate sentence.

        We affirm the convictions of both defendants, but vacate Ronald Wilson’s sentences in
Docket No. 322074 and remand for further proceedings consistent with this opinion. We do not
retain jurisdiction.



                                                            /s/ Douglas B. Shapiro
                                                            /s/ Peter D. O'Connell
                                                            /s/ Elizabeth L. Gleicher




                                               -10-